                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHRISTOPHER J. DIRIG,

                       Plaintiff,

                      v.                            CAUSE NO.: 3:18-CV-851-JD-MGG

 RON NEAL, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Christopher J. Dirig, a prisoner without a lawyer, commenced this case by filing

a motion for a preliminary injunction but did not pay a filing fee. The Prisoner

Litigation Reform Act gives authority to federal courts to allow plaintiffs to initiate

actions without the prepayment of filing fees. 28 U.S.C. § 1915. That authority is

constrained by Section 1915(g), commonly referred to as the “three strikes rule.”

Coleman v. Tollefson, 135 S. Ct. 1759, 1761 (2015). For purposes of § 1915(g), a strike is

defined as a dismissal on grounds that an action is frivolous, malicious, or fails to state a

claim is. 28 U.S.C. § 1915(g). A prisoner who has accumulated three strikes cannot

proceed without a full prepayment of the filing fee unless he can establish that he is in

imminent danger of serious physical injury. Id.

       Dirig has accrued three strikes under the Prison Litigation Reform Act and

cannot proceed in this case without full payment of the filing fee, absent an allegation of

imminent danger of serious physical injury. See Dirig v. Warden, 3:18-cv-356 (N.D. Ind.

filed May 14, 2018); Dirig v. GEO/New Castle Correctional Facility, 1:17-cv-70 (S.D. Ind.
filed January 9, 2017). In order to meet the imminent danger standard, the threat at

issue must be real and proximate. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003).

Only “genuine emergencies” qualify as a basis for circumventing § 1915(g). Lewis v.

Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).

       In the instant motion, Dirig seeks an order directing prison officials to provide

him with crutches. He alleges that he cannot walk “unless he holds onto objects,

furniture, or walls” and that medical staff has refused to provide him with crutches.

Based on the allegations, it appears that the lack of assistive devices causes Dirig some

difficulty, and the allegations may even state a claim of deliberate indifference under

the Eighth Amendment. See Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). However,

it is not clear from the motion that the refusal to provide crutches amounts to an

imminent threat of serious physical injury or presents a genuine emergency. Without

additional detail regarding the need for crutches, Dirig cannot proceed on these

allegations.

       Dirig also seeks an order to allow him to remain in administrative segregation

until his release from custody in September 2019. He alleges that, on October 15, 2018,

he refused to sign documents for placement in general population. Dirig also contends

that he would not be safe in general population because he would be unable to defend

himself from other inmates. Under the Eighth Amendment, a duty is imposed on prison

officials “to take reasonable measures to guarantee the safety of inmates.” Farmer v.

Brennan, 511 U.S. 825, 832 (1994). “[P]rison officials have a duty to protect prisoners

from violence at the hands of other prisoners.” Id. at 833. “[I]n order to state a section


                                               2
1983 claim against prison officials for failure to protect, [the plaintiff] must establish: (1)

that he was incarcerated under conditions posing a substantial risk of serious harm and

(2) that the defendants acted with deliberate indifference to his health or safety. Santiago

v. Walls, 599 F.3d 749, 756 (7th Cir. 2010).

       In the context of failure to protect cases, the Seventh Circuit has equated

“substantial risk” to “risks so great that they are almost certain to materialize if nothing

is done.” Brown v. Budz, 398 F.3d 904, 911 (7th Cir. 2005). These risks include “risks

attributable to detainees with known propensities of violence toward a particular

individual or class of individuals; to highly probable attacks; and to particular detainees

who pose a heightened risk of assault to the plaintiff” or heightened risks based on the

characteristics of the plaintiff. Id. “[A] deliberate indifference claim cannot be predicated

merely on knowledge of general risks of violence in prison.” Weiss v. Cooley, 230 F.3d

1027, 1032 (7th Cir. 2000). As noted by the Seventh Circuit:

       Prison employees who act with deliberate indifference to the inmates’
       safety violate the Eighth Amendment. But to be guilty of “deliberate
       indifference” they must know they are creating a substantial risk of bodily
       harm. If they place a prisoner in a cell that has a cobra, but they do not
       know that there is a cobra there (or even that there is a high probability
       that there is a cobra there), they are not guilty of deliberate indifference
       even if they should have known about the risk, that is, even if they were
       negligent—even grossly negligent or even reckless in the tort sense—in
       failing to know. But if they know that there is a cobra there or at least that
       there is a high probability of a cobra there, and do nothing, that is
       deliberate indifference.

Billman v. Indiana Dep’t of Corr., 56 F.3d 785, 788 (7th Cir. 1995).

       Though Dirig expresses concern regarding his ability to defend himself from

attacks by other inmates, he alleges nothing to suggest that there is a substantial risk


                                               3
that such an attack will occur, nor can the court infer from the allegations that such an

attack is “almost certain to materialize if nothing is done.” Similarly, there is nothing to

suggest that placement in general population would put Dirig in imminent danger of

serious physical injury. For example, he does not allege that he has received threats of

violence, explain why other inmates would target him, or even identify the date he

might be placed in general population. Absent any suggestion that Dirig is faced with a

substantial and imminent risk of attacks from other inmates, he cannot proceed on these

allegations.

       Nevertheless, the court will allow Dirig an opportunity to clarify his claims by

filing a complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). A copy of this

court’s approved form – Prisoner Complaint (INND Rev. 8/16) – is available upon

request from the prison law library. On the first page of the complaint, Dirig must put

the cause number of this case which is on the first page of this order However, he

should only file a complaint if he believes that he can address the deficiencies

mentioned in this order.

       For these reasons, the court:

       (1) DENIES the motion for a preliminary injunction (ECF 1);

       (2) GRANTS Christopher J. Dirig until November 22, 2018, to file a complaint;

and

       (3) CAUTIONS Christopher J. Dirig that, if he does not respond by that deadline,

this case will be dismissed without further notice.




                                             4
SO ORDERED on October 24, 2018

                                         /s/ JON E. DEGUILIO
                                     JUDGE
                                     UNITED STATES DISTRICT COURT




                                 5
